Wheeler, C. J.
Both plaintiffs and defendants claim to have derived their title from the same grantee from the government, the former by a conveyance from the grantee himself; the latter by subsequent purchase, and conveyance, from the heirs of the grantee. The defendants claim that they, and their immediate vendor, are innocent purchasers, without notice of the prior conveyance to the plaintiffs’ testator. Are they such innocent purchasers ?
To entitle a subsequent vendee to have a prior unregistered conveyance, postponed to his subsequent conveyance, it must appear: 1st. That he was a purchaser, bond fide; 2d. That he purchased without notice, actual or constructive, of the title of the prior vendee. It must appear, that the purchase-money was bond fide and truly paid; a recital of that fact in the deed is not sufficient. It must be proved by evidence, independently of the recitals in the deed. That this is necessary to support the plea of innocent purchaser, is well settled. (Nolen v. Gwyn, 16 Ala. Rep. 725; High v. Batte, 10 Yerger, 335; Hardingham v, Nicholls, 3 Atk. 304; Jewett v. Palmer, 7 Johns. Ch. Rep. 65 ; Williams v. Hollingsworth, 1 Strob. Eq. Rep. 103; Boone v. Chiles, 10 Peters, Rep. 177, 211.) As between the parties, in a suit for.the specific performance of an agreement to convey, a recital in the agreement, that the purchase-money had been paid, may be sufficient prima facie evidence of the fact. (Short v. Price, 17 Texas Rep. 397.) But it is otherwise, as to third persons, whose rights are to be thereby affected. The recital is not evidence against them; but is considered as but the declarations of a stranger The defendants introduced no evidence of the payment of the purchase-money, or of any consideration given for their purchase; in this essential particular, the plea of innocent purchaser, was wholly unsupported by evidence.
But further; to sustain the plea of innocent purchaser, the subsequent purchaser must have purchased without notice, actual or constructive, of the prior title or conveyance. (Hart. Dig., *448Art. 2777; 4 Kent, Com. 456; 7 Johns. Ch. Rep. 65; Dixon v. Lacoste, 1 Sm. & Marsh. 70; McCaskle v. Amarine, 12 Ala. Rep. 17.) It is no objection to the validity of a deed or conveyance, under the statute, that it is not recorded, except as to creditors and subsequent purchasers. If not recorded, it is good and effectual to pass the title, as against the grantor and his heirs and devisees. “Registration,” says the statute, “as between the parties and their legal representatives, and all subsequent purchasers and creditors, with actual notice, or reasonable information of the grant, deed, or instrument, shall not be deemed requisite, in order to its full effect, validity, and priority, according to its intrinsic nature.” (Hart. Dig., Art. 2777.) Notice of the unregistered deed or conveyance, by the subsequent purchaser, previous to his purchase, will countervail the effect of the prior registry of his deed, and destroy his pretensions, as a bond fide purchaser. Registration, it has been said, was designed to furnish a substitute for livery of seisin, which had been dispensed with. It furnishes the means of information as to the state of the title, by the use of proper diligence, and amounts to constructive notice, or sufficient notoriety, or information reasonably sufficient to protect honest purchasers against prior secret conveyances and fraudulent incumbrances. And it is well settled in this country, and in England, that the notice of title given by possession, is equivalent to the constructive notice afforded by registration of the deed. (McCaskle v. Amarine, 12 Ala. Rep. 17; Dixon v. Lacoste, 1 Sm. & Marsh. 70, 107, and cases cited; Daniels v. Davison, 16 Vesey, 249.)
In the case of Daniels v. Davison, Lord Eldon said: “Where there is a tenant in possession, under a lease, or an agreement, a person purchasing part of the estate, must be bound to inquire on what terms that person is in possession. * * My opinion, therefore, considering this as depending upon notice, is, that this tenant, being in possession under a lease, with an agreement in his pocket, to become the purchaser, these circumstances, altogether, give him an equity, repelling the claim of a subsequent purchaser, who made no inquiry as to the nature of his possession.” It *449was accordingly held, that the possession of a tenant is notice to a purchaser, of the actual interest he may have, either as tenant, or by an agreement to purchase the premises. So, in Hanbury v. Lichfield, 2 Mylne & R. 629, it was held, that where a tenant is in possession of the premises, a purchaser has implied notice of the title. Apart from any registry, possession ought to put the purchaser on inquiry. (Woods v. Farmere, 7 Watts, 382.) “ Possession by the vendee,” said Chief Justice Shabkie, “ is evidence to creditors and purchasers, of the conveyance; or, at least, it is so strong a circumstance, that it is now uniformly regarded as sufficient evidence of notice.” (1 Sm. & Marsh. 107.) In the language of the court, in Pritchard v. Brown, 4 N. Hamp. 307, “ It is not to be presumed, that any man, who wishes to purchase land honestly, will buy without knowing what are the claims of a person who is in the open possession of it.”
f The possession of the plaintiffs’ tenants was certainly sufficient to put the purchaser on inquiry, which must have led to a knowledge of the plaintiffs’ title. It is, therefore, in judgment of law, notice to the purchaser of that title.) (Wethered v. Boon, 17 Texas Rep. 143.) He ought to be deemed to have “ reasonable information” of a fact, who has the means of information afforded him, and whose situation makes it his duty to inquire of those from whom the information may be obtained.^ Such was the case of the defendant, Duren, and his vendor, Dailey. It is admitted, that, at the time of their respective purchases, the plaintiffs were in possession, by their tenants, under leases or agreements for the purchase of the land. The defendants are, therefore, affected with notice, and cannot claim the protection of innocent purchasers. The plaintiffs’ older title must, therefore, prevail over the title under which the defendants claim.
As the fact of possession was admitted, and there can be no question or dispute of the fact, and the legal consequence is, that the subsequent purchaser is affected with notice, which is equivalent to registration, it is unnecessary to decide the ques*450tion whether the plaintiffs’ title is to he deemed to have been of record within the meaning of the laws upon the subject of registration ; and the charge of the court upon that question, and the other matters complained of, becomes immaterial, and need not be examined. Upon the notice arising from the admitted fact of possession, the plaintiffs were clearly entitled to recover, whatever might have been the law, or the ruling of the court, upon the other questions presented. We are of opinion, therefore, that there is no error in the judgment, and it is affirmed.
Judgment affirmed.^